                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                     CIVIL ACTION NO. 16-10065-RGS

                              MICHAEL RUDY

                                       v.

                          RAYMOND MARCHILLI

             ORDER ON REPORT AND RECOMMENDATION
                   OF THE MAGISTRATE JUDGE

                              January 25, 2019

STEARNS, D.J.

      I agree with Magistrate Judge Boal that the state trial judge’s finding

that petitioner Michael Rudy suffered no prejudice from his counsel’s failure

to convey an informal plea offer was not an unreasonable application of

established federal law. 1 As the Magistrate Judge notes, on habeas review

a federal court will presume the correctness of the state court’s factual

findings, unless the findings are rebutted by clear and convincing evidence.

Rudy does not seriously question the facts found by the trial judge in denying

his motion for a new trial; rather, he objects to the trial court’s finding that


      On January 22, 2019, Rudy filed lengthy objections to the Report and
      1

Recommendation (R&R), Dkt #40, for the most part repeating the
arguments that were made to the Magistrate Judge in the proceedings below.
                                   1
his testimony was not credible. That finding rested on several premises,

among them the inconsistency between Rudy’s claim that he would have

accepted the alleged plea offer had it been made known to him and his

unwavering insistence throughout the trial proceedings of his innocence.

Another critical premise was the trial judge’s determination that Rudy’s

volte-face on actual innocence at the hearing on the motion for a new trial

had been “intentionally tailored to meet the legal standard he knows this

[trial] court must apply.” R&R at 7. While Rudy objects vociferously to

the trial judge’s focus on his credibility as a principal reason for rejecting his

claim, as Magistrate Judge Boal notes, a federal court will, with rare

exception, defer to a state court’s credibility determinations, particularly

where they are based on an assessment of demeanor.             R&R at 16 n.10.

Thus, while accepting the trial judge’s conclusion that the first prong of the

two-part test of Strickland v. Washington, 466 U.S. 668, 691-692 (1984),

had been satisfied by counsel’s admission that he had failed to convey the

plea offer to Rudy, Magistrate Judge Boal concluded that the second prong

– a showing of prejudice – had not been met. As indicated, in this regard I

am in complete agreement. 2          Consequently, the Recommendation is


      2  Although it does not influence or alter the outcome, it is not
altogether clear to me that first Strickland prong was met. This is because
                                       2
ADOPTED and the petition is DISMISSED with prejudice. The Clerk will

enter judgment for the Respondent and close the case. 3


the plea offer at issue lacked the definiteness required to trigger the duty of
counsel fleshed out in Lafler v. Cooper, 566 U.S. 156 (2012), and Missouri v.
Frye, 566 U.S. 134 (2012). The bare offer of “7 to 9 years” was made by the
prosecutor in a brief encounter with Rudy’s lawyer outside the courtroom on
one of the possible dates noted by the trial judge. See R&R at 5-6, n.5. That
said, the trial court felt constrained to remark on the “absence of more detail
in the offer.” R&R at 6 n.6. Nonetheless, the judge determined that this
was of “no consequence,” reasoning that the “crucial factor for any
consideration of a plea offer is the longest term of imprisonment . . . .” Id.
As a matter of federal law, I think the state judge may have been too hasty in
reaching this conclusion. In Frye, the Supreme Court made clear that the
Strickland duty it had in mind was triggered only by a “formal” and
“favorable” plea offer. Id. at 145. The Court went on to explain the
advantages of requiring a reasonable degree of formality in the bargaining
process.
      First, the fact of a formal offer means that its terms and its
      processing can be documented so that what took place in the
      negotiation process becomes more clear if some later inquiry
      turns on the conduct of earlier pretrial negotiations. Second,
      States may elect to follow rules that all offers must be in writing,
      again to ensure against later misunderstandings or fabricated
      charges. See N.J. Ct. Rule 3:9–1(b) (2012) (“Any plea offer to be
      made by the prosecutor shall be in writing and forwarded to the
      defendant’s attorney”). Third, formal offers can be made part of
      the record at any subsequent plea proceeding or before a trial on
      the merits, all to ensure that a defendant has been fully advised
      before those further proceedings commence.

Id. at 146. I doubt that a passing remark in a brief encounter satisfies what
the Court had in mind in conditioning the duty of counsel to convey on a
“formal offer.”
      3   Petitioner is advised that any request for the issuance of a Certificate
                                         3
                                   SO ORDERED.

                                   /s/ Richard G. Stearns__________
                                   UNITED STATES DISTRICT JUDGE




of Appealability pursuant to 28 U.S.C. § 2253 of the court’s Order dismissing
his petition is also DENIED, the court seeing no substantial basis of support
for an appeal.
                                     4
